People v James (2015 NY Slip Op 08503)





People v James


2015 NY Slip Op 08503


Decided on November 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2015

Friedman, J.P., Sweeny, Andrias, Moskowitz, JJ.


16179 1411/08

[*1] The People of the State of New York, Respondent, —
vQuadaun James, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Marisa K. Cabrera of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Denis J. Boyle, J. at hearing; Robert Sackett, J. at first trial, plea, sentencing and resentencing), rendered on or about December 4, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,	It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: November 19, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.